DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 depends upon itself, which is improper. The Examiner believes the Applicant meant claim 11 to be dependent on claim 10 and has interpreted claim 11 as such below.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 8, 10 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buehl (US 2016/0286323).

Regarding claim 1, Buehl discloses a monaural hearing device comprising (mono hearing device 16R, Figs. 1, 3, 4, [0002], [0019], [0026], [0036], [0038], [0042], [0047], [0051], [0053]): a first housing accommodating a first near-field magnetic induction 5communication unit and a first magnetic field antenna connected to the first near-field magnetic induction communication unit (first housing 14 with inductive link 32/20, with transceiver 36 operating as a communication unit connected to antenna 34 for inductive link 32/20, Figs. 1, 2, [0028], [0039]), wherein the first housing is configured for placement behind an ear of a user of the monaural hearing device (mounted behind the ear of the user, Fig. 1, [0025]); and a second (second housing 16 with inductive link 32/20, with transceiver 54 operating as a communication unit connected to antenna 52 for inductive link 32/20 respectively, Figs. 1, 2, [0028], [0039]); wherein the first and second near-field magnetic induction communication units connected to the first and second magnetic field antennas, respectively, are configured to perform near-field wireless data communication with each other (first and second near-field magnetic induction communication units connected to the first and second magnetic field antennas, respectively, are configured to perform near-field wireless data communication with each other, Figs. 3, 4, [0002], [0019], [0026]-[0053]).  

Regarding claim 3, Buehl discloses wherein the second housing accommodates an output transducer configured to convert an audio signal into an auditory output signal that can be received by an auditory system of the user (second housing 16 has a speaker 46, Fig. 2).  
25

Regarding claim 4, Buehl discloses wherein the second housing is configured for placement at an ear of the user (second housing 16 is configured for placement at an ear of the user, Fig. 1, [0025]).  

Regarding claim 5, Buehl discloses wherein the second housing is configured for being mounted to the first housing (second housing 16 is mounted to first housing 14, Fig. 2).  

Regarding claim 7, Buehl discloses wherein the monaural hearing device is a monaural hearing aid (monaural hearing device 16R is a monaural hearing aid, Fig. 1, 3, 4).  

Regarding claim 8, Buehl discloses wherein the monaural 5hearing aid comprises a processing unit configured to process an audio signal (signal processing unit 38, Fig. 2), and to provide a hearing loss compensated audio signal based on the audio signal to an output transducer (provides hearing loss compensated audio signal to output transducer 46, Fig. 2).  

Regarding claim 10, Buehl discloses wherein one of the first and second magnetic field antennas is a transmitting magnetic field antenna (antenna 52 is a transmitting antenna, [0034]), and the other 15one of the first and second magnetic field antennas is a receiving magnetic field antenna (antenna 34 is a receiving antenna, [0033]), and wherein the receiving magnetic field antenna is configured to output an output signal in response to a magnetic field modulated by the transmitting magnetic field antenna (receiving antenna is capable of communication for receiving information from another receiver unit from a respective transmitting antenna, [0039]).  

 
Regarding claim 15, Buehl discloses wherein one of the first and 10second near-field magnetic induction communication units is configured to provide audio data for reception by the other one of the first and second near-field magnetic induction communication units (receiver unit 14 receives audio signal and provides it to the hearing aid 16, [0033]).  

Regarding claim 16, Buehl discloses a binaural hearing system (binaural system of Fig. 1, 16R+16L) comprising: 15the monaural hearing device according to claim 1 (16R of Fig. 1); and an additional monaural hearing device (16L of Fig. 1); wherein the monaural hearing device is a first hearing device (monaural hearing device 16R is a first hearing device, Fig. 1), and the additional monaural hearing device is a second hearing device (additional monaural hearing device 16L is a second hearing device, Fig. 1).  
20		
	
Regarding claim 17, Buehl discloses wherein the second monaural hearing device comprises another first housing accommodating another first near-field magnetic induction communication unit and another first magnetic field antenna connected to the other first near-field magnetic induction communication unit (second monaural hearing device 16L mirrors the features of first monaural hearing device 16R; first housing 14 with inductive link 32/20, with transceiver 36 operating as a communication unit connected to antenna 34 for inductive link 32/20, Figs. 1, 2, [0028], [0039]); wherein the first near-field magnetic induction communication units and (first and second near-field magnetic induction communication units connected to the first and second magnetic field antennas of the first and second monaural hearing devices, respectively, are configured to perform near-field wireless data communication with each other, Figs. 1, 3, 4, [0002], [0019], [0026]-[0053]).  
                                              
Regarding claim 18, Buehl discloses wherein the first magnetic 30field antenna of the first monaural hearing device is positioned in the first housing of the first monaural hearing device, and the other first magnetic field antenna of the second monaural hearing device is positioned in the other first housing of the second monaural hearing device so that, when the first and second monaural hearing devices are worn by the user, a magnetic field generated by the first magnetic field antenna of the first Page 23 of 25GNH 2017P00047WOUS monaural hearing device is aligned with the other first magnetic field antenna of the second monaural hearing device (first magnetic field antenna of first monaural hearing device in first housing 14R would be mirrored by the first magnetic field antenna of the first monaural housing of the 14L second monaural hearing device, and thus would be align due to the symmetric arrangement on a user’s ears).  
                                                 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Buehl (US 2016/0286323).

Regarding claim 215		, while Buehl does not specifically teach wherein the second housing accommodates an energy storage device for supplying power to an electronic circuit accommodated by the second housing; and wherein the energy storage device is connected to the second magnetic field antenna for wireless reception of energy, and is configured to store the energy, it is well known in the art to have an energy source to 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the second housing of Buehl to further accommodate an energy storage device for supplying power to an electronic circuit accommodated by the second housing; and wherein the energy storage device is connected to the second magnetic field antenna for wireless reception of energy, and is configured to store the energy in order to power the electronic components of the hearing device as is well known in the art.  The Examiner takes Official Notice.
  
Regarding claim 6, Buehl discloses wherein the first housing accommodates an RF-transceiver and an RF-antenna connected to the RF-transceiver for performing far-field wireless data communication with another device (receiver unit 14 with RF-transceiver 36 with RF-antenna for far-field wireless data communication 20, Fig. 1, [0033]), but lacks wherein the second housing accommodates such RF-transceiver and an RF-antenna.
Nevertheless, it would have been an obvious matter of design choice to have such transceiver/antenna for far-field wireless data communication swapped in the second housing, since applicant has not disclosed that having the transceiver/antenna for far-field wireless data communication accommodated in the second housing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with arrangement of Buehl.


Regarding claim 9, while Buehl does not specifically teach wherein the first and second 10magnetic field antennas in the first and second housings, respectively, are aligned, when the first and second housings are worn by the user, it is well known in the art to align antennas for the purpose of optimizing antenna performance.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first and second 10magnetic field antennas in the first and second housings, respectively of Buehl to be   aligned, when the first and second housings are worn by the user in order to optimize their performance.  The Examiner takes Official Notice. 

Allowable Subject Matter
Claims 12-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651